Citation Nr: 1416078	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  06-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher rating for disability of the right knee for the period from August 13, 2010, currently evaluated with a combined 40 percent rating.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from November 1973 to May 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This matter was most recently before the Board in September 2013, when it was remanded for compliance with the instructions in a Joint Motion for Remand.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  From August 13, 2010, the right knee disability does not result in more than moderate instability.

2.  Prior to October 19, 2013, the right knee disability does not result in limitation of flexion to fewer than 100 degrees or limitation of extension to greater than 20 degrees.  

3.  From October 19, 2013, the right knee disability approximates limitation of flexion to 30 degrees but does not result in limitation of extension to greater than 5 degrees.  


CONCLUSION OF LAW

The criteria for a combined rating greater than 40 percent for the period from August 13, 2010, for the right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The claims file reflects that the Veteran's right knee disability has been rated for degenerative joint disease with limitation of motion under Diagnostic Code 5261, which rates limitation of extension, and instability under Diagnostic Code 5257, which rates recurrent lateral instability or subluxation.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993): see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion. 

An August 2010 VA examination record reveals the Veteran's history of constant pain, unrelieved by medication, with intermittent locking, swelling, and instability.  He reported that the pain affected his sleep, ability to do chores, and occupational functioning by affecting his transferring in and out of the cab and driving.  He reported use of a brace and handrails with poor response to the right knee.  Range of motion testing showed that extension lacked 20 degrees to neutral with pain.  Flexion was from 20 degrees to 90 degrees active and passive with pain.  There was no additional loss of motion with repetitive use.  Knee exam was stable on Lachman's, drawer, and varus and valgus stress testing.  He was positive for medial and meniscal derangement, McMurray, and Grade II crepitus.  Clinical and diagnostic studies revealed loose bodies in the bursa with mild to moderate medial compartment narrowing.  He was diagnosed with right medial meniscal derangement with intermittent instability and bursitis.  He also was diagnosed with right knee moderate chondromalacia, grade 2 and right knee degenerative joint disease.  

VA records dated in November 2010 reveal the Veteran's history of doing "pretty well overall" and being able to do his normal activities of driving a truck.  Range of motion was measured at 5 to 100 degrees, with pain over the medial joint line and with patellofemoral motion.  The Veteran had 4+/5 strength in his quadriceps and hamstrings.  He was stable to valgus and varus alignment of the knee.  December 2010, October 2011, and May and October 2012 VA treatment record reveal the Veteran's history that he was doing well, with the most recent pain injection in November 2010.  The records indicate that the Veteran's ambulation was normal without assistance.  

An April 2013 VA treatment record reveals that the Veteran had no limitation of joint motion or loss of strength in the lower extremities and normal gait without device to aid in ambulation.  

An October 2013 VA examination record reveals the Veteran's history of chronic swelling, limited range of motion, and constant pain  He reported that he has to straighten his knee when he sits down because it hurts too much to bend and that the pain was aggravated by going up and down steps and prolonged walking without a cane.  He reported stiffness and pain when he gets up in the morning and indicated that it takes him two hours to get going.  The Veteran reported flare-ups that result in limited mobility.  Range of motion testing revealed motion from 5 to 35 degrees, with pain at 5 degrees and from 15 to 35 degrees.  The Veteran was unable to perform repetitive testing due to pain but denied additional limitation due to flares.  The examiner found the Veteran had functional loss and/or functional impairment of the knee and lower leg due to less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was tenderness or pain to palpation for joint line or soft tissues.  Motor strength was 4/5.  The examiner was unable to test joint stability.  There was no evidence of subluxation or dislocation.  The examiner determined the knee disability impacted the Veteran's occupational functioning, noting that the Veteran was a truck driver and that the Veteran reported "a lot of difficulty" driving his truck for more than 3 hours.  The examiner noted that the VA treatment records dated in and after November 2010 provided no indication significant worsening of knee condition.  

The right knee disability is rated based on instability.  Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or slight instability, a 20 percent rating is provided for moderate recurrent subluxation or moderate instability, and a 30 percent rating is provided for severe recurrent subluxation or lateral instability.  

The right knee disability has not resulted in more than "moderate" lateral instability or subluxation at any time during the appellate period.  There is no evidence, to include history, of subluxation.  Medical records dated in 2010 reveal that the knee was stable to stability testing, the treatment records reveal no histories indicative of instability, the treatment records indicate that the Veteran is able to ambulate normally without assistance and use the stairs with a handrail, and the Veteran has not reported worse than intermittent instability.  The Board acknowledges that the 2013 VA examiner was unable to conduct stability testing.  The Board finds the absence of such testing is not prejudicial, however, in light of the absence of a history of instability at any time from August 13, 2010, to include during the 2013 VA examination.  Based on the objective evidence of normal stability on medical testing and normal gait without assistance reported in records dated into 2013, and the absence of a history of falls, inability to use stairs, or more than intermittent instability, the Board finds the Veteran's instability does not more nearly approximate the severe instability required for a 30 percent rating.  Rather it more nearly approximates the moderate instability contemplated by the assigned rating of 20 percent.

The right knee disability is also rated based on limitation of motion.  Limitation of motion of the knee is evaluated under Diagnostic Codes 5260-61.  To obtain a higher rating based on limitation of motion, the evidence must show that higher ratings are available under either or both of those rating criteria.  See VAOPGCPREC 23-97 (separate ratings may be awarded for limitation of flexion and limitation of extension).  Diagnostic Code 5260 provides a noncompensable rating for flexion limited to 60 degrees, a 10 percent rating for flexion limited to 45 a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  Diagnostic Code 5261 provides a noncompensable rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, and a 40 percent rating for extension limited to 30 degrees.  Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

A higher rating is not available under Diagnostic Code 5260 and/or 5261, even after consideration of pain and other functional limitation.  Prior to October 19, 2013, the date of the October 2013 VA examination, the record shows the Veteran is able to flex to at least 100 degrees, including after repetition.  The record also shows that the Veteran is able to extend to at least 5 degrees, with the exception of the finding of extension limited to 20 degrees in August 2010.  There is no indication of additional limitation during flare-ups as the Veteran generally reported doing "well" and is noted to have normal gait.  The Board acknowledges that the evidence includes histories of pain on use and functional impairment.  However, even if range of motion was limited by pain beyond that shown during examination, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Specifically, the range of motion demonstrated by the Veteran greatly exceeds what would be required for a noncompensable rating for flexion and a rating greater than 30 percent for extension, even after repetition, and although the Veteran has reported limitation of mobility during flare-ups, he has denied additional limitation in range of motion during flare-ups.  

Effective October 19, 2013, the Board finds that the right knee degenerative joint disease is more appropriately evaluated pursuant to the diagnostic code pertaining to limitation of flexion rather than limitation of motion.  As of this date, the record shows extension to 5 degrees and flexion to 35 degrees with no additional limitation of range of motion during flare-ups.  Although the rating criteria only provide a rating of 10 percent for flexion limited to between 31 and 45 degrees, based on the evidence of pain and associated functional impairment, including inability to perform repetitive testing, the Board finds the range of flexion most nearly approximates a 20 percent rating for limitation of flexion to 30 degrees as of October 19, 2013.  Furthermore, the Board finds the Veteran's range of extension most nearly approximates a noncompensable rating based on the evidence of extension limited to only 5 degrees.  Higher ratings are not warranted for either flexion or extension as of this date as the record does not suggest functional impairment approximating limitation of flexion to 15 degrees or extension limited to 10 degrees.  Mitchell, 25 Vet. App. at 36-38.  Although the Veteran was not able to perform repetitive testing, range of motion in the knee is predominantly from 5 to at least 90 degrees, and normal in April 2013, and based on the absence of a history of a recent worsening, flare-up, or change in range of motion contemporaneous with the 2013 VA examination, the Board finds the Veteran's range of motion most nearly approximates flexion to 30 degrees and extension to 5 degrees.   

This change does not result in a reduction of the Veteran's combined rating; it remains 40 percent.  Of note, the Federal Circuit has recognized that the Board can assign staged ratings during the course of an appeal without invoking the procedural protections of 38 C.F.R. § 3.344, even if it results in a rating reduction, and that if VA reduces a single disability, but the change does not result in a change in overall rating and thus no change in monthly payment, 60 day notice is not required.  See Singleton v. Shinseki, 659 F.3d 1332 (Fed. Cir. 2011); Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007).  Further, the Federal Circuit has held that service connection for a "disability" is not severed simply because the Diagnostic Code associated with it is corrected to more accurately determine the benefit to which a veteran may be entitled for a service connected disability.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Cf Murray v. Shinseki, 24 Vet. App. 420 (2011).  In this case, the Board finds that the arthritis symptomatology is most accurately rated under Diagnostic Code 5261 as of October 19, 2013.        
 
The Board has considered whether a higher or separate rating is available under an alternate diagnostic code but has determined that no other diagnostic code is applicable as there is no evidence of ankylosis, malunion, or nonunion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  Furthermore, although the record shows meniscal dislocation, the Veteran cannot receive ratings for his right knee disability under both Diagnostic Code 5258 and Diagnostic Code 5260/5261 without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.  Cf. VAOPGCPREC 9-98.  Finally, a separate rating is also not warranted for scarring because although the record reveals scarring associated with the right knee disability, the evidence does not suggest that the scarring is unstable or painful or that it affects an area of at least 39 square inches.  See 38 C.F.R. § 4.118.

The Board has also considered whether extraschedular consideration is warranted.  In this regard, the evidence of record fails to show anything unique or unusual about the right knee disability and associated scarring that would render the schedular criteria inadequate.  The Veteran's right knee disability is manifested by limitation of motion and instability, which are contemplated in the ratings assigned.  Moreover, ratings in excess of 10 percent are provided by the schedular rating code for more severe manifestations of knee instability and limitation of motion and symptomatic scarring.  Furthermore, the evidence does not suggest the existence of associated symptoms that have not been, and should be, considered.  Although the evidence documents that the right knee disability results in occupational impairment, this impairment is contemplated by the rating currently assigned.  To this extent, the Board notes that the Veteran has not stated that he is unable to work or has missed work or promotional opportunities due to the right knee disability.  Therefore, the schedular evaluation is adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant notice by letters dated in June 2005 and March 2006.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  

VA has obtained service treatment records and VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file.  The appellant has not reported any outstanding and available records that are relevant to the issue.  VA afforded the appellant examinations to determine the nature and severity of the right knee disability.  Review of the examination record indicates that all necessary testing was performed and all necessary findings reported, and the Veteran has not alleged a worsening of the condition since October 2013.  The Board acknowledges that the examiner was unable to perform repetitive range of motion testing or stability testing.  The Board finds the record is otherwise adequate to reveal the Veteran's range of motion after repetition and stability, however, and no prejudice results from adjudicating the claim on the current record.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

ORDER

A combined rating greater than 40 percent for right knee disability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


